Citation Nr: 1441397	
Decision Date: 09/16/14    Archive Date: 09/22/14

DOCKET NO.  11-11 316	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for coronary artery disease (CAD), to include as secondary to hypertension.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

J. J. Tang, Associate Counsel




INTRODUCTION

The Veteran served on active duty from January 1970 to February 1978. 

This case is before the Board of Veterans' Appeals (Board) on appeal from an August 2008 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  

All documents on the Virtual VA paperless claims processing system and the Veterans Benefits Management System (VBMS) have been reviewed and considered, including the transcript of the March 2012 Board hearing presided over by the undersigned Veteran's Law Judge.  

The Board remanded the case in March 2014 for further evidentiary development.  The RO continued its previous denials, and the case is back before the Board for further appellate proceedings.  


FINDINGS OF FACT

1.  Hypertension did not manifest in service or within the first post-service year, and hypertension is not etiologically related to service.

2.  CAD is not etiologically related to service, nor is it proximately due to or a result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  Hypertension was not incurred in or aggravated by service, and service connection for hypertension may not be presumed.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2013).

2.  CAD was not incurred in or aggravated by service, and CAD is not secondary to a service-connected disability.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2013); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Compliance with Prior Remand

In March 2014, the Board remanded the claim and directed the AOJ to obtain a VA medical opinion to determine whether the Veteran's hypertension is related to service.  In May 2014, the Veteran was afforded a VA examination, and the examiner reviewed the claims file, provided the requested opinion, and supported the opinion with adequate rationale.  The Veteran's claim was readjudicated in an August 2014 supplemental statement of the case.  

Therefore, the Board's prior remand instructions have been complied with.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that where the remand orders of the Board are not complied with, the Board errs as a matter of law when it fails to ensure compliance). 

Duties to Notify and Assist

VA has met all the duty to notify and duty to assist provisions under the Veterans Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. §§ 5103, 5103A (West 2013); 38 C.F.R. §§ 3.159, 3.326 (2013).  

Duty to Notify

When VA receives a complete or substantially complete application for benefits, it will notify the Veteran of (1) any information and medical or lay evidence that is necessary to substantiate the claim, (2) what portion of the information and evidence VA will obtain, and (3) what portion of the information and evidence the claimant is to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  VA must also provide the Veteran with information regarding how VA determines effective dates and disability ratings.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The RO provided pre-adjudication VCAA notice by letter in April 2008, in which the Veteran was notified of how to substantiate his claims for service connection, information regarding the allocation of responsibility between the Veteran and VA, and information on how VA determines effective dates and disability ratings.  The Board finds that VA has fulfilled its duty to notify.

Duty to Assist

VA has fulfilled its duty to assist in obtaining identified and available evidence needed to substantiate the claim.  Service treatment records, relevant post-service treatment records, and lay statements have been associated with the record.  

Further, during the appeal period the Veteran was afforded VA medical examinations in February 2011 and May 2014.  The examiners conducted examinations and the examinations together provide sufficient information such that the Board can render an informed decision.  Thus, the Board finds that the VA examinations together are adequate.

The Board notes that the Veteran has submitted private treatment records, lay statements, and service treatment records in support of his claim.  Further, the Veteran has been accorded ample opportunity to present evidence to support his claim and he has done so.  Because is no indication in the record that any additional evidence pertinent to the claim is available and unassociated with the file, the Board concludes VA has satisfied its duty to assist.

With respect to the aforementioned Board hearing, the Court of Appeals for Veterans Claims held in Bryant v. Shinseki, 23 Vet. App. 488 (2010), that 38 C.F.R. 3.103(c)(2) requires that the RO official or VLJ who conducts a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the VLJ noted the current appellate issues at the beginning of the hearing, and asked questions to clarify the Veteran's contentions and treatment history.  The Veteran, through his testimony, demonstrated actual knowledge of the applicable criteria.  He has not asserted that VA failed to comply with 38 C.F.R. 3.103(c)(2), nor has he identified any prejudice in the conduct of the hearing.  

Service Connection

A veteran is entitled to VA disability compensation for service connection if the facts establish that a disability resulted from disease or personal injury incurred in the line of duty or for aggravation of a preexisting injury in the active military, naval or air service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  

Generally, to establish a right to compensation for a present disability, a veteran must show (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).

The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not specifically discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000).  

Analysis

The Veteran contends that hypertension was incurred in service and that proper treatment at the time would have averted his current cardiovascular disease.  The Veteran has been diagnosed with essential hypertension during the appeal period.  See e.g., February 2011 VA examination.  Accordingly, the first Shedden element, a present disability, is met.  

The Board previously noted in the March 2014 remand that the February 2011 examiner did not have the opportunity to review the additional evidence submitted after the examination, including private treatment records showing consistently elevated blood pressure readings from 1981 to 1997.  However, the Board finds that the February 2011 examiner's diagnosis of essential hypertension is not inadequate as it was based on an examination, a review of the history, and is not inconsistent with the credible and probative evidence of record.

Also, the Veteran reported being stressed in service and the service treatment records show an elevated blood pressure reading of 138/104 in service in a February 1972 physical examination report.  See e.g., April 2009 Veteran statement.  Accordingly, the second Shedden element, an in-service incurrence or aggravation of a disease or injury, is met.

However, the preponderance of the evidence is against a finding that the Veteran's hypertension began in or is related to service.  The Veteran is certainly competent to provide evidence as to his symptoms and observations, such as being stressed in service.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  However, the diagnosis and determination as to etiology of hypertension are medical matters beyond the knowledge of a non-expert and therefore beyond the Board's own competence to evaluate based upon its own knowledge and expertise.  It necessarily follows that the Veteran's lay allegations as to the diagnosis and etiology of his hypertension are also not competent evidence, although the Veteran's competent observations and reported symptoms may be useful to an expert in evaluating the etiology of the Veteran's hypertension and whether hypertension manifested in service.  See Jandreau v. Nicholson, 492 F.3d 1372 (2007); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  Because the record does not indicate that the Veteran has medical expertise, the Veteran's lay opinions that his hypertension manifested in service and has continued since service and that his hypertension is related to etiologically service are of no probative value.    

Having considered the Veteran's statements as to his symptoms and observations, the Board finds that the medical opinions rendered by the VA medical professionals in this case are of significant probative value, as they have the requisite medical expertise, knowledge, and training to diagnose and determine the etiology of hypertension.  The Board finds that the May 2014 VA medical opinion regarding the etiology of the Veteran's hypertension is of especially high probative value, as the examiner based his medical opinion on the Veteran's lay statements, a complete review of the Veteran's history, and sound medical principles.  

First, there is a presumption of service connection for a chronic disease which manifests during service and then again "at any later date, however remote."  38 C.F.R. § 3.303(b).  The "chronic" diseases that may be subject to presumptive service connection are listed under 38 C.F.R. § 3.309(a), and the list includes hypertension.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  The Board acknowledges that the service treatment records include a February 1972 reenlistment examination report that shows an elevated blood pressure reading of 138/104 and a notation of  "hypertension - to be followed at next duty station."  

The May 2014 VA examiner performed an examination, reviewed the claims file, and considered the Veteran's 1972 in-service notation of hypertension and the consistently elevated blood pressure readings from 1981 through 1997.  The May 2014 VA examiner then opined that the Veteran's hypertension was less likely than not related to service.  The examiner stated as follows:

Additional evidence indicates onset of hypertension may have been earlier than determined on previous C&P exam in 2011, but there is still not sufficient evidence that the onset of hypertension occurred during active duty.  BP was elevated on one occasion in February 1972 and rechecks in March and May 1972 did not show high blood pressure.  Hypertension is not diagnosed based upon a single elevated reading, but requires BP to be elevated on at least 3 consecutive occasions.  There is no evidence that this was the case.  Also, reenlistment exam in 1980 did not include any diagnosis of hypertension.

As the May 2014 VA examiner stated, the evidence does not show an in-service diagnosis of hypertension confirmed by more than one single elevated reading.  See also 38 C.F.R. § 4.104, DC 7101 (hypertension must be confirmed by readings taken two or more times on at least three different days).  In fact, the remaining blood pressure readings shown in the service treatment records are within normal limits under VA criteria.   

The May 2014 opinion indicates that there was only a single elevated blood pressure reading in service which does not meet the criteria for a diagnosis of hypertension.  Accordingly, the Board finds that the evidence does not show a combination of manifestations to identify hypertension in service and to establish chronicity of hypertension in service.  Also, there is no competent evidence to show a manifestation of hypertension within the first post-service year.  See private treatment records from Carle Clinic (showing elevated blood pressure readings from 1981).  Hypertension was also not shown on re-enlistment examination in 1980; therefore, the evidence does not show the continuity of symptomatology component required under 38 C.F.R. § 3.303(b).  Accordingly, the preponderance of the evidence does not show that the Veteran's hypertension manifested in service, within the first post-service year, nor is continuity of symptomatology present.  

Second, there is no competent evidence to show that the Veteran's hypertension is otherwise etiologically related to service.  Therefore, the third Shedden element, a causal relationship between the present disability and the disease or injury incurred or aggravated during service, is not met, and service connection for hypertension is not warranted.   38 C.F.R. § 3.303.

The Veteran also contends that his CAD is secondary to his hypertension.  The Board notes that because there is no evidence to show that the Veteran served in Vietnam or was exposed to herbicides, the Veteran is not entitled to the presumption of service connection for CAD associated with herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309(e); March 2008 claim (Veteran denied service in Vietnam).  

First, there is no lay allegation or medical evidence to show that CAD is etiologically related to service.  For example, the evidence shows that the Veteran was not diagnosed and treated for CAD until over two decades after separation from service.  See private treatment records from Catawba Valley Medical Center; March 2008 claim.  Accordingly, service connection on a direct basis not warranted for the Veteran's CAD.  38 C.F.R. § 3.303.  

Second, the evidence does not show that the Veteran's CAD was caused or aggravated by a service-connected disability.  Because the Veteran is not service-connected for hypertension, there is no competent evidence to show that the Veteran's CAD is proximately due to or aggravated by a service-connected disability.  As such, service connection for CAD on a secondary basis is not warranted.  38 C.F.R. § 3.310.

The Board has determined that an examination is not warranted for this claim as there is no evidence indicating that the claimed disability may be related to service or secondary to a service-connected disability and the medical evidence is sufficient to decide the claim.  

For the above reasons, the Board finds that the preponderance of the evidence is against the Veteran's claims of entitlement to service connection for hypertension and CAD.  Therefore, the benefit of the doubt doctrine does not apply and the claims on appeal must be denied.  See 38 U.S.C.A. § 5107.  


ORDER
	
Entitlement to service connection for hypertension is denied.

Entitlement to service connection for CAD, to include as secondary to hypertension, is denied.



____________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


